UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1189


HILDA MENDEZ AGUILAR,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 19, 2013             Decided:   October 4, 2013


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Anna Aita, LAW OFFICES OF ANNA AITA, Glen Burnie, Maryland, for
Petitioner.     Stuart F. Delery, Acting Assistant Attorney
General, Cindy S. Ferrier, Assistant Director, Jessica E.
Sherman, UNITED STATES DEPARTMENT OF JUSTICE, Office of
Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hilda     Mendez     Aguilar,      a     native        and     citizen        of

Guatemala,      petitions    for    review      of    the    Board     of    Immigration

Appeals’ (“Board”) order dismissing Mendez Aguilar’s appeal from

the    immigration      judge’s     denial      of    her    requests       for        asylum,

withholding      of    removal,     and   protection         under    the        Convention

Against Torture (“CAT”).            We dismiss the petition for review in

part and deny it in part.

              We first note that the agency denied Mendez Aguilar’s

request for asylum on the ground that she failed to establish,

by    clear    and    convincing    evidence,        that    she    filed        her    asylum

application within one year of her last arrival in the United

States, and failed to establish extraordinary circumstances to

excuse    the    late    filing     of    her   application.               See    8     U.S.C.

§ 1158(a)(2)(B) (2006); 8 C.F.R. § 1208.4(a)(2) (2013).                                We lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3) (2006), and conclude that Mendez Aguilar has not

raised a constitutional claim or question of law that would fall

under    the    exception     set    forth      in    8     U.S.C.    § 1252(a)(2)(D)

(2006).       See Gomis v. Holder, 571 F.3d 353, 358–59 (4th Cir.

2009).        Given   this   jurisdictional          bar,    we    cannot        review    the

underlying merits of her asylum claim.                      Accordingly, we dismiss

this portion of the petition for review.



                                           2
             Mendez Aguilar next challenges the agency’s denial of

her request for withholding of removal.                      “Withholding of removal

is available . . . if the alien shows that it is more likely

than not that her life or freedom would be threatened in the

country of removal because of her race, religion, nationality,

membership in a particular social group, or political opinion.”

Gomis, 571 F.3d at 359 (internal quotation marks omitted); see 8

U.S.C.   §   1231(b)(3)       (2006).          An    alien     “must       show   a   ‘clear

probability of persecution’ on account of a protected ground.”

Djadjou v. Holder, 662 F.3d 265, 272 (4th Cir. 2011) (quoting

INS v. Stevic, 467 U.S. 407, 430 (1984)), cert. denied, 133 S.

Ct. 788 (2012).         To qualify for relief, the alien must show that

the persecution suffered or feared was or would be committed by

the government or by forces that the government is unwilling or

unable to control.           Crespin-Valladares v. Holder, 632 F.3d 117,

128 (4th Cir. 2011).

             Our    review    of    the   record          confirms    that    substantial

evidence     supports      the     agency’s      finding       that     Mendez        Aguilar

failed to satisfy her burden of proving that she faces a clear

probability        of   future     harm   by    her        abusive     former     partner.

Mendez Aguilar testified that she has had no contact with this

man, who is a Mexican citizen, since 2007.                            Moreover, as the

Board noted, there is no evidence in the record to establish

that   the   Guatemalan       authorities           are    unable     or    unwilling      to

                                           3
control       the   abuser’s      actions,   let        alone   evidence    that   would

compel    a    contrary      conclusion.          See    8   U.S.C.    § 1252(b)(4)(B)

(2006).

               Finally, Mendez Aguilar seeks review of the agency’s

denial of her request for protection under the CAT.                         But in her

notice of appeal to the Board, Mendez Aguilar failed to raise

any argument in support of her eligibility for this form of

relief.        We thus lack jurisdiction to review this unexhausted

claim,    see       8    U.S.C.    §   1252(d)(1)        (2006),      and   dismiss   it

accordingly.            Kporlor v. Holder, 597 F.3d 222, 226-28 (4th Cir.

2010).

               For these reasons, we dismiss the petition for review

in part and deny it in part.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                         PETITION DISMISSED IN PART
                                                                 AND DENIED IN PART




                                             4